Citation Nr: 1232624	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-03 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for status post arthroscopic repair of the left ankle, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of fracture of the left mandible, with anesthesia of the left mental nerve, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana denied service connection for tinnitus, and further denied a disability evaluation greater than 10 percent for the service-connected residuals of the left mandible fracture, with anesthesia of the left mental nerve, as well as disability evaluation greater than 20 percent for the service-connected left ankle disorder.  

Before this claims file was transferred to the Board, in a January 2010 rating action, a Decision Review Officer (DRO) granted service connection for tinnitus and evaluated it as 10 percent disabling, effective September 21, 2007.  The Board finds that this grant of service connection for tinnitus constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  

The Board also observes that additional evidence, in the form of private treatment records dated from March 2012 to June 2012, has been received, which was not previously considered by the RO.  However, the Veteran waived the RO's initial consideration of the evidence in July 2012.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision with respect to the Veteran's claim.  See 38 C.F.R. § 20.1304(c)(2011).  


FINDINGS OF FACT

1.  The Veteran's status post arthroscopic repair of the left ankle is manifested by pain and limited movement, but has not resulted in ankylosis of the left ankle joint.  

2.  On July 13, 1012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of his claim for a disability rating in excess of 10 percent for his service-connected residuals of a left mandible fracture, with anesthesia of the left mental nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for status-post arthroscopic repair of the left ankle have not been met.  38 U.S.C.A. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2011).  

2.  The criteria for withdrawal of an appeal of the claim for a disability rating in excess of 10 percent for service-connected residuals of a left mandible fracture with anesthesia of the left mental nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected left ankle disorder in December 2008.  Letters dated in January 2009 and February 2009 satisfied the duty-to-notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected left ankle disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also provided the Veteran with notice of how disability ratings and effective dates are determined.  

Moreover, the January 2009 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to inform VA of the dates and places of any VA treatment that he had received for his left ankle.  He was specifically notified that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Moreover, the Veteran was afforded a hearing before the Board in July 2012, the transcript of which is of record.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the ankle issue were obtained in January 2009, February 2010 and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that the record reflects that the Veteran's claims file was not available for review during his January 2009 and August 2010 VA examinations.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Also, the claims file was not necessary for the examiner to provide findings as to the severity of the current left ankle problem, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  Therefore, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay the Veteran's appeal and would not likely result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Left Ankle Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran asserts that he is entitled to a disability evaluation in excess of 20 percent for his service-connected left ankle disorder.  The Veteran's service-connected status-post arthroscopic repair of the left ankle has been evaluated under Diagnostic Code 5271 for "limited motion of the ankle."  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  A 20 percent rating is the maximum schedular rating under this diagnostic code.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2011).  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

Following a review of the relevant evidence, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 20 percent for the left ankle disorder.  

VA treatment records dated from December 2007 to December 2008 reflect that the Veteran was seen on a routine basis at the VA Medical Center (VAMC) in Indianapolis, Indiana with symptoms of pain, swelling, weakness and instability in his left ankle.  During a December 2007 VA outpatient visit, the Veteran described a long history of pain in the left ankle after injuring it in service.  According to the Veteran, he underwent an ankle scope in 1990 for loose body removal, and has continued to experience worsening pain since this injury.  In April 2008, the Veteran presented at the VAMC with complaints of a weak left ankle that sprains easily.  The Veteran claimed that he had twisted his left foot the day before, and his ankle was swollen and tender.  A December 2008 primary care note reflects that the Veteran presented with symptoms of pain and swelling that worsened with prolonged standing or walking on un-level ground.  It was noted that he had found a brace which provided support, but was frustrated that he could no longer participate in activities he once enjoyed, such as jogging.  

The Veteran was afforded a VA examination for his left ankle disorder in January 2009.  During the examination, the Veteran provided his medical history and described injuring his left ankle in service.  According to the Veteran, the pain in his left ankle pain had progressively worsened since the onset of his injury, and he currently experiences symptoms of instability, pain, stiffness, giving way, weakness and incoordination in his left ankle.  The Veteran further stated that he was unable to stand for more than a few minutes, or walk more than one quarter of a mile as a result of his left ankle disorder.  Upon physical examination, the examiner described the Veteran's gait as normal but noted that his weight-bearing joint was affected.  The examiner also noted signs of bony joint enlargement, effusion, tenderness, weakness and guarding of movement in the left ankle, but no signs of instability or tendon abnormality.  The Veteran's range of motion in the left ankle was shown to be dorsiflexion of 0 to 40 degrees, and plantar flexion of 0 to 30 degrees, with objective evidence of pain during active motion.  According to the examiner, the Veteran displayed a mild level of weakness in the left ankle with resisted plantar flexion when compared to the right ankle.  However, there was no objective evidence of pain or loss of ankle motion following repetitive motion; nor was there any evidence of joint ankylosis in either ankle.  

Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with arthroscopic repair of the left ankle, and determined that this disorder would not affect the Veteran's occupational activities, as long as he was able to sit and/or keep the weight off of his left ankle at work.  According to the examiner, standing and applying weight to his left leg causes the Veteran to experience pain and instability in his ankle, which subsequently makes him feel as though the left ankle "will roll on him."  The examiner further noted that the Veteran always wears a brace, and has to be very careful when climbing a staircase, and/or walking through snow or on uneven surfaces such as gravel.  In addition, the examiner noted that the Veteran's left ankle disorder has a mild effect on his ability to travel, bathe and dress himself; a moderate effect on certain activities such as shopping; and a severe effect on his ability to exercise and participate in sports.  Specifically, the examiner wrote that the Veteran is unable to participate in sports or exercises that require running or jumping, and if he has to walk through an airport or store, he must often take a break and sit down on his folding stool.  According to the examiner, the Veteran "can go up to 30 minutes before breaking for 30 minutes" and "must lean on a dresser in order to put on his pants. . . ."  The examiner further noted that the Veteran experiences constant pain in his left ankle, which on a scale of one to ten (with one being the least level of pain and ten being the most), he rated at a nine.  The examiner further noted that movement of the left ankle without weight on it serves to increase the pain as the Veteran "has loose chips of the bone in it. . . ."  

In a letter dated in March 2009, the Veteran's physician, M.B., M.D., indicated that he had been the Veteran's primary care physician at the VA since June 2008.  According to Dr. B., the Veteran's left ankle disorder had had a negative impact on many aspects of his life, to include areas of regular employment, social functioning, participation in recreational activities and his overall quality of life.  Dr. B. wrote that the Veteran required ankle bracing and treatment with two analgesics for relief of his ankle and knee pain, and despite these treatments, he continued to experience moderate to severe pain on a daily basis, and joint instability.  Dr. B. noted that the Veteran's joint instability manifests as "frequently 'rolling' his ankle, difficulty walking especially on unlevel ground, frequent falls, and inability to participate in recreational activities such as jogging, walking his dog, or playing basketball."  Dr. B. also reviewed X-ray and magnetic resonance imaging (MRI) films performed in February and October 2007 and noted that findings from the left ankle X-ray films showed that the left ankle joint was "in anatomic alignment without evidence of acute fracture-dislocation".  According to Dr. B., these findings also showed "corticated fragments inferior to the medial malleolus, which represent [an] old injury."  The impression of the left ankle MRI findings revealed:  

1.  Findings suggestive of old fracture of the posterior process of the talus, which remains predominantly unfused.  The posterior talofibular ligament is attached to this bone fragment, which also demonstrates mild, diffuse bone marrow edema, possible due to chronic micromotion.  Alternatively, this may represent a large os trigonum.   2.  Unstable osteochondral defect on posteromedial aspect of the talar dome.  There is fragmentation and edema of the underlying bony trabecula, as well as what appears to the cortical disruption of the medial aspect of the talar dome.  3.  Torn anterior talofibular ligament.  4.  Low level bone marrow edema in the distal fibula.  5.  Mold, diffuse edema in the distal soleus muscle, compatible with muscle strain.  6.  No definite loose body identified.  

VA treatment records dated from July 2009 to November 2009 reflect that the Veteran continued seeking treatment and care for his left ankle condition.  In November 2009, the Veteran was evaluated by his VA physician, Dr. B.  During the evaluation, the Veteran reported to experience worsening pain in his left ankle and commented that the pain was aggravated during the cold weather and high humidity.  The Veteran further noted that he had recently sprained his left ankle, and his activity had decreased due to the ease with which "he rolls or re-aggravates it."  

After this evaluation, in an undated letter, Dr. B. described the Veteran's medical issues, and noted that the most difficult condition for the Veteran had been his left ankle pain secondary to his osteoarthritis.  According to Dr. B., over the years, the Veteran's left ankle pain had progressively become more severe, and was manifested by "greater pain intensity, pain of a throbbing nature, edema, and more instability of the ankle joint leading to frequent falls and inability to engage in recreational sports."  

The Veteran was scheduled for another VA examination in February 2010, at which time the VA examiner reviewed the Veteran's medical records and noted that the Veteran's condition had progressively worsened since its onset.  The Veteran reported symptoms of instability, giving way, pain, stiffness, and weakness in his left ankle, as well as locking episodes that occur several times a year, and symptoms of inflammation, to include warmth, swelling and tenderness.  According to the Veteran, he has weekly flare-ups of joint disease that last from three to seven days and are severe in nature.  Certain factors such as increased or unusual physical activities and inclement weather serve to precipitate his flare-ups, while activities such as rest, elevation, bracing and non-steroidal anti-inflammatory drugs (NSAIDs) serve to alleviate his pain.  It was further noted that the Veteran could only stand for a few minutes and walk a few yards as a result of his left ankle condition, and used two crutches and a brace on an intermittent but frequent basis to help him ambulate.  

Upon physical examination of the left ankle, the examiner observed evidence of tenderness, pain at rest, and guarding of movement, but no signs of instability, tendon abnormality or varus or valgus present.  The Veteran's range of motion in the left ankle was shown to be dorsiflexion of 0 degrees, and plantar flexion of 0 to 18 degrees, with objective evidence of pain during active and repetitive motion.  The examiner also observed additional limitation of motion following repetitive motion, noting that the Veteran's dorsiflexion was 0 degrees and his plantar flexion was 0 to 12 degrees after three repetitions of the range-of-motion exercises.  According to the examiner, there were no signs of joint ankylosis in the right or left ankle.  The Veteran also underwent an X-ray of the left ankle, the results of which revealed "[e]vidence of old healed talar dome osteochondral fracture and evidence of old healed medial malleolar avulsion fracture."  The examiner specifically noted that the X-ray results were negative for acute fracture or dislocation.  Based on her review of the medical records, as well as her discussion with and evaluation of the Veteran, the examiner diagnosed the Veteran with an old healed talar dome osteochondral fracture of the left ankle, and old healed medial malleolar avulsion fracture of the left ankle.  According to the examiner, the Veteran experiences pain, decreased mobility and decreased strength as a result of his left ankle disorder, which has a significant effect on his occupational activities, a moderate effect on his ability to exercise and participate in recreational activities, and a severe effect on his ability to participate in sports.  

The Veteran underwent another VA examination in August 2010.  During the examination, he reported giving way, stiffness, weakness, locking episodes, and symptoms of inflammation, to include warmth, redness, swelling and tenderness, in his left ankle.  He did not report any flare-ups of joint disease and added that he did not use any assistive devices to help him walk.  The examiner further noted that the Veteran walked with an antalgic gait, but observed no findings of instability, or tendon abnormality in the left ankle.  The Veteran's range of motion in the left ankle was shown to be dorsiflexion of 0 to 10 degrees, and plantar flexion of 0 to 20 degrees, with objective evidence of pain during active and repetitive motion.  However, the examiner did not observe additional limitation of motion following repetitive movement; nor did he observe signs of joint ankylosis in the left ankle.  The examiner noted that the Veteran worked full-time as a service writer and had missed two weeks of work due to his headaches.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with degenerative changes of the left ankle, status-post ankle fracture, and noted that this would have a significant effect on his ability to conduct his occupational activities and a moderate effect on a majority of his activities of daily living.  

The Veteran has also submitted medical records issued by his private podiatrist, R.S., M.D., and dated from March 2012 to June 2012.  These records reflect diagnoses of osteoarthritis and chronic capsulitis of the left ankle.  In a letter written by Dr. S., it was noted that the Veteran initially presented with complaints of significant pain in his left ankle, and was treated with ankle supports, NSAIDS, corticosteroid injections, as well as Synvisc injections to try and decrease the amount of discomfort.  Dr. S. observed no significant improvement noted to date, but did recommend an Arizona type brace to reduce ankle motion and improve stability.  According to Dr. S., if this method failed, then surgical intervention may be required.  

During his July 2012 hearing, the Veteran testified that he continues to experience swelling, pain, weakness and instability in his left ankle, and further asserted that he has difficulty performing any type of activity that requires him to place weight on his left ankle.  According to the Veteran, he wears a brace and high top boots the majority of the time, to help keep his ankles more stable.  See Hearing Transcript, pp. 3-4.  

As previously discussed, the Veteran is seeking entitlement to an evaluation in excess of 20 percent for his left ankle disorder.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected status post arthroscopic repair of the left ankle under Diagnostic Code 5271, is not entitled to a disability rating in excess of 20 percent.  In this regard, Diagnostic Code 5271 provides a maximum disability rating of 20 percent and, therefore, a higher rating cannot be granted.  While the VA examiners did note signs of tenderness in the Veteran left ankle, and the more recent examination reports reflect limited motion during dorsiflexion and plantar flexion, a disability rating in excess of 20 percent is not warranted as the Veteran is currently rated at the highest percentage for limitation of motion of the ankle.  

VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated, as is the Veteran's situation.  VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating based on functional loss is not warranted.  

The Board has also looked at other diagnostic codes for rating the left ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The record reflects that the Veteran has never been had ankylosis during the entire claim period.  See VA examinations dated in January 2009, February 2010 and August 2010.  The Board acknowledges the February 2010 VA examination report wherein the Veteran was shown to have dorsiflexion of 0 degrees in the left ankle during active and repetitive motion.  While the evidence suggests that the Veteran's left ankle was not mobile during this particular examination, the VA examiner noted no evidence of joint ankylosis.  Furthermore, had had plantar flexion, and the record shows that merely six months later, the Veteran's range of motion in the left ankle on dorsiflexion was 0 to 10 degrees.  While this reflects limited movement, there is no evidence that the Veteran has ankylosis of the left ankle.  Therefore, a disability rating greater than 20 percent is not warranted based on provisions of Diagnostic Code 5270.  

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2011).  The medical evidence does not reveal any findings of ankylosis, malunion of os calcus or astragalus, or astraglectomy.  

The Board also finds that the Veteran is not entitled to a separate rating for instability of the left ankle.  The medical records reflect the Veteran's complaints of instability and giving way in his left ankle, as well as his assertion that he sprains his ankle easily.  In the March 2009 letter, the Veteran's primary care physician, Dr. B., stated that the Veteran experiences joint instability which manifests as "frequently 'rolling' his ankle", difficulty walking, and frequent falls.  Such evidence raises the question of whether the Veteran experiences disabling instability that may be assigned a separate compensable rating.  However, a review of the various rating criteria for the ankle shows that the rating schedule does not specifically provide criteria for rating instability of the ankle.  Notably, other body parts do include a separate diagnostic code for instability, such as lateral instability for the knee.  See 38 C.F.R. § 4.71a (Diagnostic Code 5257).  The Board has no authority to create criteria, which means that evidence is needed to show some compensably disabling problem that is ratable by analogy, see 38 C.F.R. § 4.20 (2011), or otherwise.  The Board finds that none of the diagnostic codes pertaining to the ankle is analogous to instability.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5270 to 5274).  Based on the structure of the rating schedule, the Board finds that the 20 percent rating for limitation of motion of the left ankle contemplates the disability and a separate rating is not warranted.  

The Board also notes that Diagnostic Code 5262 is not for application in this case.  Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  While the X-ray reports revealed findings of healed fractures, they did not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a disability rating under these criteria.  See March 2009 letter issued by Dr. B.; see also February 2010 X-ray report.  

The Board acknowledges the Veteran's belief that his left ankle symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the evidence described above, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected left ankle disability warrants a rating in excess of 20 percent at any time during the appeal period.  Thus, this claim must be denied.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left ankle disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 20 percent for left ankle disability status post arthroscopic repair must be denied.  This is so throughout the pendency of the claim.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Left mandible with anesthesia of the left mental nerve

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

As previously discussed herein, in the May 2009 rating decision, the RO denied a disability evaluation greater than 10 percent for the service-connected residuals of fracture of the left mandible with anesthesia of the left mental nerve.  In his July 2009 notice of disagreement (NOD), the Veteran sought a higher rating for this disability and perfected his appeal in January 2010.  

However, before the matter was transferred to the Board, in a July 2012 statement, the Veteran expressed his desire to withdraw from appellate review his appeal seeking an increased rating for his service-connected residuals of the left mandible fracture.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for a disability rating in excess of 10 percent for residuals of a left mandible fracture with anesthesia of the left mental nerve is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


ORDER

An evaluation in excess of 20 percent for status post arthroscopic repair of the left ankle is denied.  

The appeal of the issue of entitlement to an disability rating in excess of 10 percent for service-connected residuals of fracture of the left mandible, with anesthesia of the left mental nerve, is dismissed  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


